Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-21 and 49-61 is indicated because the prior rat of record does not show or fairly suggest “wherein the longitudinal axis is oriented in the vertical direction and the heating element has a curved shape with a concave side defined by a first side of the elongated sheet facing towards the cooking cavity, the curved shape being curved about a horizontal axis such that the upper and lower ends are positioned nearer to the cooking cavity than the intermediate portion” incorporated with all other limitations as claimed in claim 1; and “wherein the heating element has a curved shape with a concave side defined by a first side of the elongated sheet facing towards the cooking cavity, the curved shape being arranged such that the first and second ends are positioned nearer to a vertical line extending downwardly from the opening than the intermediate portion” incorporated with all other limitations as claimed in claim 52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Siegel (US Pub. 2005/0205545) discloses benchtop grill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/13/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761